IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50925
                        Conference Calendar



OTIS BELSER,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-98-CV-409
                       --------------------
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Otis Belser (TDCJ # 286377) appeals the dismissal of his pro

se civil rights complaint wherein he asserted that his calendar

time and good-time credits unconstitutionally were forfeited

after he was reincarcerated on a parole violation.     The district

court dismissed the complaint for failure to state a claim in

accordance with Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

     To recover monetary damages for an allegedly

unconstitutional imprisonment, a § 1983 plaintiff must prove that

his conviction or sentence has been reversed on direct appeal,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50925
                                 -2-

expunged by executive order, declared invalid by an authorized

state tribunal, or called into question by a federal court's

issuance of a writ of habeas corpus under 28 U.S.C. § 2254.

Heck, 512 U.S. at 486-87.   A § 1983 plaintiff also must prove

that a sentence imposed as a result of a revocation proceeding

has been invalidated by a state or federal court.   McGrew v.

Texas Bd. of Pardons & Paroles, 47 F.3d 158, 161 (5th Cir. 1995);

see also Littles v. Board of Pardons and Paroles Div., 68 F.3d

122, 123 (5th Cir. 1995).   Because Belser has not shown that the

sentence imposed upon the revocation of his parole was

invalidated by any court, the district court did not err by

dismissing Belser’s complaint for failure to state a claim.      See

Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir. 1995).

     AFFIRMED.